 
Exhibit 10.2
 
 
PROFESSIONAL SERVICES AGREEMENT






This Agreement is made between BioNeutral Group, Inc. and Dorothy Canter
Consulting, LLC (“Consultant”).


1.  
Services to be Performed



Consultant agrees to review information provided by Client and provide expert
advice regarding environmental and/or homeland security concerns of Client.
 
2.  
Payment



In consideration for the services to be performed by Consultant, Client agrees
to pay Consultant at the rate of $200.00 per hour according to the terms of
payment set forth below.


Notwithstanding the above, for any day consisting solely of travel, compensation
for services shall be limited to a maximum of ten (10) hours or actual travel
time, whichever is less.
 
3.  
Terms of Payment



Consultant shall invoice client on a monthly basis for all hours worked pursuant
to this Agreement during the preceding month.  Invoices shall be submitted on
Consultant’s letterhead specifying an invoice number, the dates covered in the
invoice, the hours expended, and a summary of the work performed during the
invoice period.  Client shall pay Consultant’s fee within 30 days after
receiving Consultant’s invoice.
 
4.  
Expenses



Client shall reimburse Consultant for the following expenses that are directly
attributable to work performed under this Agreement:


·  
Normal travel expenses, including airfares, taxicabs, rental vehicles, parking,
tolls and mileage in company or personal vehicles at $.55 cents per mile,
lodging and meals while away from Consultant’s home office;

·  
Telephone, fax, and online charges;

·  
Postage and courier services;

·  
Printing and reproduction, and

·  
Any other expenses resulting from the work performed under this Agreement.





Consultant shall submit an itemized statement of Consultant’s expenses with
monthly invoices referenced in Section 3 above.  Client shall pay Consultant’s
expenses within 30 days after receiving Consultant’s invoice.

 
1

--------------------------------------------------------------------------------






5.  
Materials



Consultant will furnish all materials, equipment, and supplies used to provide
the services required by this Agreement.
 
6.  
Independent Contractor Status



Consultant is an independent contractor and in its capacity as such, Consultant
agrees and represents, and Client agrees, as follows:


·  
Consultant has the right to perform services for others during the term of this
Agreement;

·  
Consultant has the sole right to control and direct the means, manner and method
by which the services required by this Agreement will be performed;

·  
Consultant has the right to perform the services required by this Agreement at
any place or location and at such times as Consultant may determine;

·  
Consultant has the right to hire assistants as subcontractors to provide the
services required by this Agreement;

·  
Consultant, and any subcontractors hired by Consultant, shall not receive any
training from Client in the professional skills necessary to perform the
services required by this Agreement; and

·  
Consultant shall not be required by Client to devote full time to the
performance of the services required by this Agreement.

 
7.  
State and Federal Taxes



Client will not:


·  
Withhold FICA (Social Security and Medicare taxes) from Consultant’s payments or
make FICA payments on Consultant’s behalf;

·  
Make state or federal unemployment compensation contributions on Consultant’s
behalf; and

·  
Withhold state or federal income tax from Consultant payments



Consultant shall pay all taxes incurred while performing services under this
Agreement, including all applicable income and self-employment (Social Security)
taxes.  Upon demand, Consultant shall provide Client with proof that such
payments have been made.
 
8.  
Fringe Benefits



Consultant understands that Consultant is not eligible to participate in any
employee pension, health, vacation pay, sick pay, or other fringe benefit plan
of Client.
 
9.  
Terms of Agreement/Termination



This Agreement will become effective when signed by both parties, with the
understanding that both parties will sign the Agreement within thirty (30) days
of the date after the first party has signed.   This Agreement will terminate on
the date Consultant completes the services required by this Agreement, or either
party may terminate this Agreement at any time by giving thirty days written
notice to the other party of the intent to terminate.
 
2

--------------------------------------------------------------------------------



 
10.  
Exclusive Agreement



This is the entire Agreement between Consultant and Client.
 
11.  
Modifying the Agreement



This Agreement may be modified only by a written agreement signed by both
parties.
 
12.  
Confidentiality



Consultant acknowledges that it will be necessary for Client to disclose certain
confidential and proprietary information to Consultant in order for Consultant
to perform duties under this Agreement.  Consultant acknowledges that any
disclosure to any third party or any misuse of this proprietary or confidential
information could irreparably harm client.  Accordingly, Consultant will not
disclose or use, either during or after the term of this Agreement, any
proprietary or confidential information of Client without Client’s prior written
permission except to the extent necessary to perform services on Client’s
behalf.  Proprietary or confidential information includes, but is not limited
to:


·  
Written, printed, graphic or electronically recorded materials furnished by
client for Consultant to use that Client has specified to be proprietary or
confidential information;

·  
Business or marketing plans or strategies, customer lists, operating procedures,
trade secrets, design formulas, know-how and processes, computer programs and
inventories, discoveries and improvements of any kind, sales projections, and
pricing information;

·  
Information belonging to customers and suppliers of Client about whom Consultant
gained knowledge as a result of Consultant’s services to Client;

·  
Any written or tangible information stamped “confidential”, “proprietary”, or
with a similar legend; and

·  
Any information that Client makes reasonable efforts to maintain secret.



Consultant shall not be restricted in using any material which is publicly
available, already in Consultant’s possession, or known to Consultant without
restriction, or which is rightfully obtained by Consultant from sources other
than Client.


Upon termination of Consultant’s services to Client, or at Client’s request,
Consultant shall deliver to Client all materials in Consultant’s possession
relating to Client’s business.
 
13.  
Applicable Law



This Agreement will be governed by the laws of the State of Maryland.


14.  
Signatures

 
 
3

--------------------------------------------------------------------------------


 
 
 

 Dated: CLIENT:
 
____________________________.
 
 
By:__________________________________________
 
 
CONSULTANT:
 
Dorothy Canter Consulting, LLC
     Dated:  March 17, 2009  
By:_______/s/_________________________________
Dorothy A. Canter, Principal Member
 
Tax I.D. Number: 90-0443868

 